In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-20-00173-CV

CARL O’NEAL AND SOS ENERGY                  §   On Appeal from the 342nd District
SERVICES, LLC, Appellants                       Court

                                            §   of Tarrant County (342-300995-18)

V.                                          §   January 21, 2021

                                            §   Memorandum Opinion by Justice
FRANK DALE, Appellee                            Bassel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellants Carl O’Neal and SOS Energy Services,

LLC shall pay all of the costs of this appeal, for which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Dabney Bassel
                                          Justice Dabney Bassel